Case 1:19-cv-00085-JRS-MJD Document 1 Filed 01/09/19 Page 1 of 4 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

CALVIN UNDERWOOD,

                   Plaintiff,                       Case No. 1:19-CV-85

         v.                                          REMOVED FROM THE MARION
                                                     SUPERIOR COURT, MARION COUNTY,
ALDI (INDIANA) L.P.,                                 INDIANA, CASE NO. 49D14-1812-PL-
                                                     049217
                   Defendant.



                              DEFENDANT’S NOTICE OF REMOVAL

         Defendant ALDI (INDIANA) L.P. (“ALDI” or “Defendant”), by its attorneys and pursuant

to 28 U.S.C. §§ 1331, 1367, 1441, and 1446, hereby removes the above-entitled action, which is

pending as Case No. 49D14-1812-PL-049217 in the Marion Superior Court for Marion County,

Indiana. In support of its Notice of Removal, Defendant states as follows:

                                      Nature of the Action

         1.    On December 14, 2018, Plaintiff Calvin Underwood filed a civil action against

Defendant by filing a Complaint and Demand for Jury Trial in the Marion Superior Court for Marion

County, Indiana, titled Calvin Underwood v. Aldi (Indiana) L.P., Case No. 49D14-1812-PL-049217

(the “Lawsuit”).

         2.    The Lawsuit asserts claims pursuant to the Americans with Disabilities Act, 42

U.S.C. § 12101, et seq. (“ADA”), and the Indiana common law doctrine of retaliatory discharge in

violation of public policy.

         3.    Defendant was served with the Summons and Complaint on December 20, 2018.

Pursuant to 28 U.S.C. § 1446(a), true and correct copies of the Summons, Complaint and all other




Block DocID
Case 1:19-cv-00085-JRS-MJD Document 1 Filed 01/09/19 Page 2 of 4 PageID #: 2



pleadings, orders, and/or other papers or exhibits of every kind, now on file with the Marion Superior

Court for Marion County, Indiana are attached hereto as Composite Exhibit A.

                                         Basis for Removal

         4.    Pursuant to 28 U.S.C. §§ 1331 and 1441(a), this Court has original jurisdiction over

this action because Plaintiff’s ADA claims arises under the Constitution, laws, or treaties of the

United States. Any civil case filed in a state court may be removed by a defendant to federal court

if the case could have been brought originally in federal court. 28 U.S. C. § 1441(a).

         5.    This Court also has supplemental jurisdiction over Plaintiff’s common law claim

arising under the laws of the State of Indiana because that claim is related to and forms part of the

same case or controversy as Plaintiff’s ADA claims, which are within the Court’s original

jurisdiction. 28 U.S. C. § 1367(a).

         6.    Because this action is pending in the Marion Superior Court for Marion County,

Indiana, venue for purposes of removal is proper in this Court pursuant to 28 U.S. C. § 1441(a).

                                      Timeliness of Removal

         7.    This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b)(1) as it is being

filed and served within thirty (30) days after Defendant’s receipt of a copy of the lawsuit via service

on December 20, 2018. See Exhibit B.

                           Notice of Removal Provided to State Court

         8.    Promptly upon the filing of this Notice of Removal, Defendant shall file a Notice of

Filing of Notice of Removal, with a copy of the Notice of Removal, with the Marion Superior Court

for Marion County, Indiana, and will serve a copy thereof on Plaintiff through his counsel, pursuant

to 28 U.S.C. § 1446(d). A copy of this Notice is attached hereto at Exhibit C.

                                             Conclusion



                                                  2
Block DocID
Case 1:19-cv-00085-JRS-MJD Document 1 Filed 01/09/19 Page 3 of 4 PageID #: 3



         9.    Removal is proper because this action falls within this Court’s original federal

question jurisdiction and removal is timely being made to the Southern District of Indiana, which

embraces the place where this action is pending. Defendant, having met all procedural requisites

for removal and having paid the appropriate filing fee, respectfully requests that the Court take

jurisdiction over this matter and conduct all further proceedings.

                                                      Respectfully submitted,

                                                      ALDI (INDIANA) L.P.

                                                      By: s/ Kara Goodwin
                                                      Kara Goodwin, No. 6299888
                                                      Mona Lawton (ARDC No. 6276611)
                                                      SEYFARTH SHAW LLP
                                                      233 S. Wacker, Suite 8000
                                                      Chicago, Illinois 60606
                                                      Telephone: (312) 460-5000
                                                      Facsimile: (312) 460-7000
                                                      kgoodwin@seyfarth.com
                                                      mlawton@seyfarth.com
                                                      Pro hac vice application forthcoming

                                                      Attorneys for Defendant ALDI
                                                      (INDIANA) L.P.
Date: January 9, 2019




                                                  3
Block DocID
Case 1:19-cv-00085-JRS-MJD Document 1 Filed 01/09/19 Page 4 of 4 PageID #: 4



                                CERTIFICATE OF SERVICE

         I hereby certify that on January 9, 2019, I electronically filed DEFENDANT’S NOTICE OF

REMOVAL using the Court’s CM/ECF system, and sent notification of such filing via U.S. Mail to

the following:

                 Michael L. Schultz
                 James A. L. Buddenbaum
                 Parr Richey Frandsen Patterson Kruse LLP
                 251 N. Illinois Street, Suite 1800
                 Indianapolis, IN 46204
                 mschultz@parrlaw.com
                 jbuddenbaum@parrlaw.com


                                                   s/ Kara Goodwin
                                                   Attorney for Defendant




Block DocID
